DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 and 4 are objected to because of the following informalities:
Regarding claim 1, it appears “the upper portion” in line 7 should be “an upper portion” to avoid potential antecedent basis issue.
Regarding claim 4, it appears “deplection” in line 2 and 4 should be “depletion”.
Appropriate corrections are required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,335,802 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter of claim 1-20 of the instant application is encompassed by the subject matter of the Claim 1-15 of U.S. Patent No. 11,335,802 and is obvious.

Claims of Instant Application
Claims of U.S. Patent No. 11,335,802
1
1
2
2
3
1
4
8 and 25
5
8
6
24
7
1 and 6
8
1 and 6
9
7
10
20
11
16
12
17
13
18



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-3, 7, and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okawa (US publication 2016/0380091 A1), hereinafter referred to as Okawa091.

Regarding claim 1, Okawa091 teaches an electronic device (device of fig. 1) comprising: a channel layer (16, [0025-0029]) comprising a first semiconductor material ([0028-0029]); a channel supply layer (18, [0025-0029]) comprising a second semiconductor material ([0029]); source (30, [0030]) and drain (32 electrodes on the channel layer (fig. 1a); a depletion forming layer (34, [0033]) on the channel supply layer; and a gate electrode (36, [0030]) on the depletion forming layer (fig. 1), the gate electrode including a first gate electrode (38, [0034-0036]) and a second gate electrode (37) on an upper portion of the depletion forming layer (fig. 1), the first gate electrode and the second gate electrode provided to contact with the depletion forming layer (fig. 1).
Regarding claim 2, Okawa091 teaches wherein the depletion forming layer comprises a p-type Group III-V nitride semiconductor ([0033]).
Regarding claim 3, Okawa091 teaches wherein the first gate electrode (38) is configured to form an ohmic contact ([0034-0037], fig. 1) with the depletion forming layer and the second gate electrode (37) is configured to form a Schottky contact with the depletion forming layer ([0034-0036]).
Regarding claim 7, Okawa091 teaches wherein the first gate electrode is formed in a middle region on an upper surface of the depletion forming layer (fig. 1).
Regarding claim 10, Okawa091 teaches wherein the first semiconductor material and the second semiconductor material differ in at least one of their polarization characteristics, energy bandgaps, and lattice constants ([0029]).
Regarding claim 11, Okawa091 teaches wherein the first semiconductor material comprises a GaN-based material ([0028-0029]).
Regarding claim 12, Okawa091 teaches wherein the second semiconductor material comprises a nitride, the nitride including of at least one of aluminum (Al), gallium (Ga), indium (In), and boron (B) ([0029]).
Regarding claim 13, Okawa091 teaches wherein the nitride includes at least one of aluminum gallium nitride (AlGAN), aluminum indium nitride (AlInN), indium gallium nitride (InGAN), aluminum nitride (AlN), and aluminum indium gallium nitride (AlInGAN) ([0029]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Okawa091, as applied to claim 7 above, and further in view of Jeon et al. (US publication 2011/0049572 A1), hereinafter referred to as Jeon572.

Regarding claim 8, Okawa091 discloses all the limitations of claim 7 as discussed above on which this claim depends.
Okawa091 does not explicitly teach wherein the depletion forming layer includes a protrusion on a middle portion of the depletion forming layer, and the first gate electrode is on the protrusion of the depletion forming layer.
Jeon572 teaches wherein the depletion forming layer includes a protrusion (225 has protrusion, [0171]) on a middle portion of the depletion forming layer (fig. 19), and the first gate electrode (232, [0171]) is on the protrusion of the depletion forming layer (fig. 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Okawa091 with that of Jeon572 so that wherein the depletion forming layer includes a protrusion on a middle portion of the depletion forming layer, and the first gate electrode is on the protrusion of the depletion forming layer to provide a semiconductor device operable at a low on-voltage ([0007]).

Regarding claim 9, Okawa091 teaches wherein the second gate electrode is on the upper surface of the depletion forming layer and covers the first gate electrode (fig. 1).

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable (provided overcoming double patenting rejection) if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The claims contain limitations that none of the prior art of record discloses, teaches or fairly suggests, alone or in combinations when taken in combination with all other limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828